                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JEROME JOHNSON,                                    )
                                                   )
                          Petitioner,              )
                                                   )
                     v.                            )       1:18CV778
                                                   )
KENNETH LASSITER,                                  )
                                                   )
                      Respondent.                  )


                                           ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on July 2, 2019, was served on the parties in this

action. (ECF Nos. 10, 11.) No objections were filed within the time prescribed by §636.

       The Court hereby adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that Respondent’s Motion for Summary Judgment,

(ECF. No. 4), is GRANTED and the Petition, (ECF No. 1), is DENIED.

       A Judgment dismissing this action, without issuance of a certificate of appealability will

be entered contemporaneously with this Order.

       This, the 26th day of July 2019.


                                            /s/ Loretta C. Biggs
                                            United States District Judge
